Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 1 of 8 PageID #: 26




                              EXHIBIT B
           Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 2 of 8 PageID #: 27




Application of U.S. Patent No. 9,696,847 to
Samsung’s mobile devices




* This claim chart is meant to be illustrative for purposes of meeting Plaintiff’s pleading
obligations and should not be construed as binding or limiting




                                                                                              1
                      Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 3 of 8 PageID #: 28
           Claim 13                                          Evidence of Infringement

13. A user interface method,    Samsung makes, uses, imports, sells and/or offers for sale Android smartphones that perform the
comprising:                     methods claimed by U.S. Patent No. 9,696,847. For example, Samsung Android smartphones
                                implement the method of claim 13 when configuring or implementing Pattern Lock.




                                  https://www.samsung.com/us/support/answer/ANS00078955/




                                                                                                                                  2
                       Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 4 of 8 PageID #: 29
           Claim 13                                           Evidence of Infringement

defining an enablement              Samsung smartphones define an enablement protocol for a function of an electronic device when a
protocol for a function of an       user sets a pattern for pattern lock.
electronic device, said
enablement protocol
comprising a user-defined
gesture for touch input on a
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the
display screen for the
enablement protocol;




                                      https://www.samsung.com/au/support/mobile-devices/how-to-set-a-pattern-pin-or-password-
                                      on-your-lock-screen/



                                                                                                                                      3
                       Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 5 of 8 PageID #: 30
           Claim 13                                           Evidence of Infringement

defining an enablement              The pattern is a user-defined gesture for touch input on the touch screen of an LG smartphone.
protocol for a function of an
electronic device, said
enablement protocol
comprising a user-defined
gesture for touch input on a
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the
display screen for the
enablement protocol;



                                     https://www.samsung.com/au/support/mobile-devices/how-to-set-a-pattern-pin-or-password-
                                     on-your-lock-screen/




                                                                                                                                     4
                       Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 6 of 8 PageID #: 31
           Claim 13                                           Evidence of Infringement

defining an enablement              Samsung smartphones define an enablement protocol by displaying a grid on which a user can draw a
protocol for a function of an       pattern (i.e., displaying at least two visual indicators on the touch-sensitive area of the display screen
electronic device, said             indicative of a plurality of different possible gestures) and interpreting a pattern drawn by the user
enablement protocol                 (i.e., inputting the user-defined gesture which includes a continuous touch which terminates at one of
comprising a user-defined           the at least two visual indicators on the touch-sensitive area of the display screen for the enablement
gesture for touch input on a        protocol).
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the
display screen for the
enablement protocol;




                                     https://www.samsung.com/au/support/mobile-devices/how-to-set-a-pattern-pin-or-password-
                                     on-your-lock-screen/

                                                                                                                                           5
                      Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 7 of 8 PageID #: 32
           Claim 13                                          Evidence of Infringement

retaining said enablement        Samsung smartphones store the pattern (i.e., said enablement protocol of said function) for future use
protocol of said function; and   after a user draws the pattern (e.g., by selecting “CONTINUE”).




                                  https://www.samsung.com/au/support/mobile-devices/how-to-set-a-pattern-pin-or-password-
                                  on-your-lock-screen/




                                                                                                                                    6
                      Case 2:20-cv-00035-JRG Document 1-2 Filed 02/12/20 Page 8 of 8 PageID #: 33
           Claim 13                                          Evidence of Infringement

displaying the at least two       Samsung smartphones confirm a pattern by displaying a grid on which a user can draw a pattern (i.e.,
visual indicators on the touch-   displaying the at least two visual indicators on the touch-sensitive area of the display screen ) and
sensitive area of the display     receiving from the touch screen display a pattern drawn by a user (i.e., receiving a gesture for touch
screen and receiving a gesture    input on the touch sensitive area of the display screen that substantially reproduces the user-defined
for touch input on the touch      gesture that includes the continuous touch which terminates at one of the at least two visual indicators
sensitive area of the display     corresponding to said retained enablement protocol to enable said function).
screen that substantially
reproduces the user-defined
gesture that includes the
continuous touch which
terminates at the one of the at
least two visual indicators
corresponding to said retained
enablement protocol to enable
said function.




                                   https://www.samsung.com/au/support/mobile-devices/how-to-set-a-pattern-pin-or-password-
                                   on-your-lock-screen/


                                                                                                                                       7
